DETAILED ACTION
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wireless communication mechanism” of claim 5 and “remote control” of claim 13 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tremble (US Patent Publication 2014/0352200) in view of Zheng (US Patent Publication 2017/0071184).  
	a. Regarding claim 1, Tremble teaches a system comprising a first end 24 configured to attach to a light bulb socket [An electrical connector 24, for attachment to an electric power socket [0042]]; an internal light source 20 [coils 28 and 30 which are coiled around the fluorescent tubes 20 [0041]]; an electric insect control mechanism proximate to the first end and including electrified meshes 28, 30 disposed around and proximate to the internal light source [coils 28 and 30 (FIG. 2) and is arranged to produce a potential difference across the coils sufficient to kill an insect, such as a mosquito that comes into contact with both coils [0043]]. Tremble does not specifically teach a visible light source disposed at an opposite end with respect to the first end; and circuitry configured to operate both the internal light source and the visible light source after the system is attached to the light bulb socket; and responsive to user input, control the internal light source and the visible light independently.
Zheng teaches a visible light source 2 disposed at an opposite end with respect to the first end [Lighting elements 2, comprising a plurality of LEDs [0025]]; and circuitry 51 configured to operate both the internal light source 32 [insect attracting lights 32 [0026]] and the visible light source 2 [lighting elements 2 are electrically connected with the lighting control circuit board 51 [0025]; The insect attracting lights and the lighting elements are lighted up simultaneously so as to attract insects by using the insect attracting lights and at the same time provide ordinary lighting function [0029]] after the system is attached to the light bulb socket and responsive to user input, control the internal light source and the visible light independently [When lighting is required, press a switch (not shown in the figures) once to trigger a first trigger of the trigger so as to close a lighting control circuit. Accordingly, the LEDs will be lighted up to provide lighting [0028]; When it is necessary to enable mosquito killing function when the light bulb is lighted up, press the switch again to trigger a second trigger of the trigger. Accordingly, the lighting control circuit and also a mosquito killing circuit are closed simultaneously. The insect attracting lights and the lighting elements are lighted up simultaneously so as to attract insects by using the insect attracting lights and at the same time provide ordinary lighting function [0029]] for the purpose of providing a system that can be directly connected to an existing light bulb seat to provide lighting independently of an insect killing function or to attract and kill insects light using insect attracting lights while at the same time providing ordinary lighting.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tremble to include a visible light source at an opposite end with respect to the first end and circuitry to operate both the internal light source and visible light source after the system is attached to the light bulb socket and responsive to user input, control the internal light source and the visible light independently as taught by Zheng because doing so would have provided a system that can be directly connected to an existing light bulb seat to provide lighting independently of an insect killing function or to attract and kill insects light using insect attracting lights while at the same time providing ordinary lighting.  
	b. Regarding claim 2, Tremble in view of Zheng teaches (references to Tremble) the system of claim 1, wherein internal light source 20 [coils 28 and 30 which are coiled around the fluorescent tubes 20 [0041]] and the electrified meshes 28, 30 [coils 28 and 30 (FIG. 2) and is arranged to produce a potential difference across the coils sufficient to kill an insect, such as a mosquito that comes into contact with both coils [0043]] derive power from a commercial power supply [An electrical connector 24, for attachment to an electric power socket [0042]]. Tremble in view of Zheng teaches (references to Zheng) the system of claim 1, wherein wherein internal light source 32 and the visible light source 2 derive power from a commercial power supply [functioning on existing wire arrangements. Therefore, it is not necessary to change the existing wire arrangements and switch controls [0016]].
c. Regarding claim 3, Tremble in view of Zheng teaches (references to Tremble) the system of claim 1, wherein internal light source 20 is a fluorescent light source [coils 28 and 30 which are coiled around the fluorescent tubes 20 [0041]].
d. Regarding claim 4, Tremble in view of Zheng teaches (references to Zheng) the system of claim 3, wherein visible light source 2 comprises an LED [Lighting elements 2, comprising a plurality of LEDs [0025]].
 
4. 	Claims 5-10, 13, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tremble (US Patent Publication 2014/0352200) in view of Zheng (US Patent Publication 2017/0071184) as applied to claim 1 above, and further in view of Demarest (US Patent Publication 2007/0014549).
a. Regarding claim 5, Tremble in view of Zheng teaches the system of claim 1. Tremble in view of Zheng does not specifically teach a wireless communication mechanism. Demarest teaches a wireless communication mechanism 406 a [a remote control 406 a (wireless or wired; see e.g. FIGS. 13 and 23) may be provided to control the device 10 from a remote location [0120]] for the purpose of providing for remotely controlling a light emission device that attracts insects from a remote location. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tremble in view of Zheng to include a wireless communication mechanism as taught by Demarest because doing so would have provided for remotely controlling a light emission device that attracts insects from a remote location.
b. Regarding claim 6, Tremble in view of Zheng and Demarest teaches (references to Zheng) the system of claim 5, wherein control circuitry 51 receives control input [lighting control circuit board 51 [0025]]. Tremble in view of Zheng and Demarest teaches (references to Demarest) the system of claim 5 having control input via wireless communication mechanism 406 a [a remote control 406 a (wireless or wired; see e.g. FIGS. 13 and 23) may be provided to control the device 10 from a remote location [0120]].
c. Regarding claim 7, Tremble in view of Zheng and Demarest teaches (references to Demarest) the system of claim 5 having control input via wireless communication mechanism 406 a [a remote control 406 a (wireless or wired; see e.g. FIGS. 13 and 23) may be provided to control the device 10 from a remote location [0120]]. Tremble in view of Zheng and Demarest does not specifically teach a non-transitory memory including a control program that receives control input. Demarest teaches non-transitory memory 98 including a control program that receives control input [one or more programs stored in the memory 98. The programs may be preset in the memory 98 and then selected and activated by a user through a user interface [0082]] for the purpose of providing a system with programs stored in a memory to set predetermined programs to change the color of the light or display a colored light show, light that repels insects, or light that attracts insects.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tremble in view of Zheng and Demarest to include a non-transitory memory including a control program that receives control input as taught by Demarest because doing so would have provided a system with programs stored in a memory to set predetermined programs to change the color of the light or display a colored light show, light that repels insects, or light that attracts insects.  
d. Regarding claim 8, Tremble in view of Zheng and Demarest teaches (references to Zheng) the system of claim 5, wherein one or more of internal light source 32 [insect attracting lights 32 [0026]], the electric insect control mechanism 3 and the visible light source 2 are variably controlled [When lighting is required, press a switch (not shown in the figures) once to trigger a first trigger of the trigger so as to close a lighting control circuit. Accordingly, the LEDs will be lighted up to provide lighting [0028]; When it is necessary to enable mosquito killing function when the light bulb is lighted up, press the switch again to trigger a second trigger of the trigger. Accordingly, the lighting control circuit and also a mosquito killing circuit are closed simultaneously. The insect attracting lights and the lighting elements are lighted up simultaneously so as to attract insects by using the insect attracting lights and at the same time provide ordinary lighting function [0029]].
e. Regarding claim 9, Tremble in view of Zheng and Demarest teaches (references to Zheng) the system of claim 5, wherein one or more of internal light source 32 [insect attracting lights 32 [0026]], the electric insect control mechanism 3 and the visible light source 2 are variably controlled [When lighting is required, press a switch (not shown in the figures) once to trigger a first trigger of the trigger so as to close a lighting control circuit. Accordingly, the LEDs will be lighted up to provide lighting [0028]; When it is necessary to enable mosquito killing function when the light bulb is lighted up, press the switch again to trigger a second trigger of the trigger. Accordingly, the lighting control circuit and also a mosquito killing circuit are closed simultaneously. The insect attracting lights and the lighting elements are lighted up simultaneously so as to attract insects by using the insect attracting lights and at the same time provide ordinary lighting function [0029]]. Tremble in view of Zheng and Demarest teaches (references to Demarest) the system of claim 5, wherein one or more of the internal light source 30 and the visible light source 16 are variably controlled via remote input [a remote control 406 a (wireless or wired; see e.g. FIGS. 13 and 23) may be provided to control the device 10 from a remote location [0120]; one or more programs stored in the memory 98. The programs may be preset in the memory 98 and then selected and activated by a user through a user interface [0082]].
f. Regarding claim 10, Tremble in view of Zheng and Demarest teaches (references to Demarest) the system of claim 9, wherein the remote input is received via wireless communication [a remote control 406 a (wireless or wired; see e.g. FIGS. 13 and 23) may be provided to control the device 10 from a remote location [0120]].
g. Regarding claim 13, Tremble in view of Zheng teaches the system of claim 1. Tremble in view of Zheng does not specifically teach a remote control. Demarest teaches remote control 406 a [a remote control 406 a (wireless or wired; see e.g. FIGS. 13 and 23) may be provided to control the device 10 from a remote location [0120]] for the purpose of providing for remotely controlling a light emission device that attracts insects from a remote location. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tremble in view of Zheng to include a remote control as taught by Demarest because doing so would have provided for remotely controlling a light emission device that attracts insects from a remote location.
h. Regarding claim 14, Tremble in view of Zheng and Demarest teaches (references to Demarest) the system of claim 13, wherein remote control 406 a [a remote control 406 a (wireless or wired; see e.g. FIGS. 13 and 23) may be provided to control the device 10 from a remote location [0120]] comprises a control program [remote control 46 may include a plurality of buttons and have functions similar to those described above in connection with the inter face 406 of FIG. 5C [0126]; the device in which the memory 402 is mounted be provided with a user interface 406 [0119]; microcontroller 400 may have onboard program memory or external program memory containing the instructions for interpreting the light show data, calculating intervening light points, and controlling the LEDs based at least in part on the color data and timing information [0117]].

5. 	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tremble (US Patent Publication 2014/0352200) in view of Zheng (US Patent Publication 2017/0071184) as applied to claim 1 above, and further in view of Fleming (US Patent Publication 2009/0293341).
a. Regarding claim 11, Tremble in view of Zheng teaches (references to Tremble) the system of claim 1 having the opposite end [FIG. 7]. Tremble in view of Zheng does not specifically teach a tray attached to the opposite end. Fleming teaches a tray 407b attached to the opposite end [Mosquitoes meet immediate death and fall into bottom container 407 b, which becomes a collection tray [0080]] for the purpose of providing a collection tray for collecting dead insects. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tremble in view of Zheng to include a tray attached to the opposite end as taught by Fleming because doing so would have provided a collection tray for collecting dead insects.

6. 	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tremble (US Patent Publication 2014/0352200) in view of Zheng (US Patent Publication 2017/0071184) as applied to claim 1 above, and further in view of Hamid et al. (US 3,935,662).
a. Regarding claim 12, Tremble in view of Zheng teaches (references to Tremble) the system of claim 1 having the opposite end [FIG. 7]. Tremble in view of Zheng does not specifically teach optics disposed within the opposite end. Hamid teaches optics 20 disposed within the opposite end [A lower reflector 20 spans the lower side 13 of the casing col. 2 lines 51-52, FIG. 1] for the purpose of providing optics to reflect light from the trap so that insects are thereby attracted and fly through a surrounding mesh to inside the trap. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tremble in view of Zheng to include optics disposed within the opposite end as taught by Hamid because doing so would have provided optics to reflect light from the trap so that insects are thereby attracted and fly through a surrounding mesh to inside the trap.

7. 	Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tremble (US Patent Publication 2014/0352200) in view of Zheng (US Patent Publication 2017/0071184) and Demarest (US Patent Publication 2007/0014549) as applied to claim 14 above, and further in view of Springer (US 9,784,417).
a. Regarding claim 15, Tremble in view of Zheng and Demarest teaches (references to Demarest) the system of claim 14, wherein the control program is stored into a nonvolatile memory of the remote control [remote control 46 may include a plurality of buttons and have functions similar to those described above in connection with the inter face 406 of FIG. 5C [0126]; the device in which the memory 402 is mounted be provided with a user interface 406 [0119]; microcontroller 400 may have onboard program memory or external program memory containing the instructions for interpreting the light show data, calculating intervening light points, and controlling the LEDs based at least in part on the color data and timing information [0117]].
Tremble in view of Zheng and Demarest does not specifically teach the control program is downloaded. Springer teaches the control program is downloaded [a networked device system can provide programmable control of one or more networked devices, which programming may be implemented and/or modified from a plurality of sources (e.g., a smart phone via a downloadable application, a computer or other user device accessing a website, a central server that implements general, default, and/or updated (e.g., seasonally updated) programming rules, a dedicated control device (such as a remote control panel), col 13 lines 19-26] for the purpose of providing a lighting device with a networked remote control to download and implement pre-programmed color and/or light intensities as part of a home and/or office automation system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tremble in view of Zheng and Demarest to include a control program that is downloaded as taught by Springer because doing so would have provided a lighting device with a networked remote control to download and implement pre-programmed color and/or light intensities as part of a home and/or office automation system.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY R LARSEN/Examiner, Art Unit 3643